Citation Nr: 1101717	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-09 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the residuals of 
an injury to the mid and lower back, and, if so, whether service 
connection is warranted.  

2.  Entitlement to service connection for a right knee 
disability, to include on a secondary basis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from March 1991 to 
December 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2007 and May 2008 rating actions by the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in St. Petersburg, Florida.                

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in November 2010.  During the 
hearing, the Veteran withdrew from appellate consideration the 
issue of whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a left 
knee disability.  A transcript of the hearing is associated with 
the Veteran's claims folder.  

At the time of the November 2010 Travel Board hearing, VA Medical 
Center (VAMC) outpatient treatment records, dated from November 
2008 to September 2010, were associated with the Veteran's claims 
file.  The Veteran waived the right to have the evidence 
initially considered by the RO.  38 C.F.R. § 20.1304(c).  
Nevertheless, in view of the action taken below, initial 
consideration of this evidence should be undertaken by the RO.

The underlying issue of entitlement to service connection for the 
residuals of an injury to the mid and lower back, and entitlement 
to service connection for a right knee disability, to include on 
a secondary basis, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  By a March 2004 rating action, the RO denied entitlement to 
service connection for the residuals of an injury to the mid and 
lower back.  The Veteran was provided notice of the decision and 
her appellate rights.  She did not appeal.

2.  In August 2007, the Veteran filed an application to reopen 
her claim.

3.  Additional evidence received since the March 2004 rating 
action is new to the record and relates to an unestablished fact 
necessary to substantiate the merits of the claim, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2004 rating action, which denied entitlement to 
service connection for the residuals of an injury to the mid and 
lower back, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the March 2004 rating action is 
new and material, and the claim of entitlement to service 
connection for the residuals of an injury to the mid and lower 
back, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim to reopen based on 
new and material evidence with respect to the Veterans Claims 
Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100 et. seq. (West 2002 & Supp. 2010).  Given the 
favorable outcome as noted below, no conceivable prejudice to the 
Veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).  Direct service connection 
requires a finding that there is a current disability that has a 
definite relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to the 
period of service.  Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
during service."  38 C.F.R. § 3.303(d).  For certain chronic 
disorders, to include arthritis, service connection may be 
granted if the disease becomes manifest to a compensable degree 
within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.    

The Veteran's original claim of entitlement to service connection 
for the residuals of an injury to the mid and lower back was 
denied by the RO in a March 2004 rating action.  The RO 
recognized that the Veteran's service treatment records showed 
that she sought treatment for back pain after a fall in January 
1993.  Specifically, the Veteran complained of pain in her low 
thoracic area.  X-rays taken at that time were normal and the 
Veteran was diagnosed with mid-back strain.  However, the 
remaining records were negative for any complaints or findings of 
a back disability.  In addition, the RO noted that there was no 
medical evidence of a current diagnosis of a back disability.  
The Veteran was provided notice of the decision and her appellate 
rights but did not subsequently file a timely appeal. Therefore, 
the March 2004 rating action became final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

Nevertheless, a claim will be reopened in the event that new and 
material evidence is presented.  38 U.S.C.A. § 5108.  Because the 
March 2004 rating action was the last final disallowance, the 
Board must review all of the evidence submitted since that action 
to determine whether the Veteran's claim for service connection 
should be reopened and re-adjudicated on a de novo basis.  Evans 
v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, such as this claim, 
new evidence means existing evidence not previously submitted to 
agency decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence of record at the time of the March 2004 rating 
action consisted of the Veteran's service treatment records.  The 
records show that in January 1993, the Veteran sought treatment 
for back pain.  Specifically, she stated that she slipped on some 
ice and fell on her upper back.  According to the Veteran, she 
subsequently developed constant pain in her back.  The examiner 
noted that the Veteran pointed to T5-T7 as the area of pain and 
that area was tender to palpation upon examination.  Paraspinous 
muscles were not tender.  An x-ray of the Veteran's thoracic 
spine was reported to show no abnormalities and no obvious 
fracture.  The assessment was mid-back strain.  The Veteran was 
placed on a physical profile and was directed to avoid prolonged 
sitting and standing, and was not allowed to shovel or lift over 
15 pounds.  She also underwent physical therapy with good 
resolution.  The remaining records are negative for any 
complaints or findings of a back disability.        

Evidence received subsequent to the March 2004 rating action 
consists of VAMC outpatient treatment records, dated from 
November 2003 to September 2010, private medical records, dated 
from August 2007 to December 2007, and hearing testimony.       


VAMC outpatient treatment records, dated from November 2003 to 
September 2010, show that in February 2004, the Veteran had 
complaints of low back pain.  The records also reflect that in 
November 2008, the Veteran sought treatment for low back pain.  
At that time, she stated that she had been experiencing low back 
pain "on and off for years."  The examiner stated that x-rays 
of the Veteran's lumbar spine showed degenerative disc disease at 
L5-S1.     

Private medical records, dated from August 2007 to December 2007, 
show that in September 2007, the Veteran had x-rays taken of her 
lumbar spine.  The x-rays were reported to show slight scoliotic 
curvature of the lumbar spine without acute osseous abnormality, 
and calcified phleboliths within the pelvis.  The records also 
reflect that in December 2007, the Veteran had a magnetic 
resonance imaging (MRI) of her lumbar spine.  The MRI was 
interpreted as showing mild degenerative facet disease at L2-3; 
mild degenerative facet disease and some hypertrophy of the 
ligamentum flavum at L3-4; and diffuse bulging of the disc at L4-
5.  The impression was mild degenerative facet changes and 
hypertrophy of the ligamentum flavum as discussed above.  There 
was slight bulging of the disc at the L4-5 level, and there was a 
transitional vertebra present at the lumbosacral junction.          

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in November 2010.  At that time, 
she stated that during service, she slipped and fell and injured 
her back.  The Veteran indicated that following her back injury, 
she developed back pain and sought treatment.  She maintained 
that after her discharge, she continued to experience back pain.  
According to the Veteran, even though she had back pain, she was 
able to function and it was not until approximately 2003 that the 
pain became "unbearable" and she sought treatment.     

The Board has reviewed the evidence since the rating decision in 
March 2004 and has determined that the VAMC outpatient treatment 
records, dated from November 2003 to September 2010, and the 
private medical records, dated from August 2007 to December 2007, 
are new and material.  The evidence is new and material because 
it was not of record at the time of the rating decision in March 
2004 and because it is probative of the issue of whether the 
Veteran currently has a back disability, the absence of which was 
the basis for the previous denial of the claim. The additional 
evidence shows that the Veteran has a current back disability, 
diagnosed as degenerative disc disease of the lumbar spine, which 
was not previously shown, which relates to an unestablished fact 
necessary to substantiate the claim of service connection for the 
residuals of an injury to the mid and lower back, that is, 
evidence of a current back disability, and presents a reasonable 
possibility of substantiating the claim.  Accordingly, the claim 
for service connection for the residuals of an injury to the mid 
and lower back is reopened.

Regardless of what the RO has done in finality cases such as 
this, that is, reopening a previously denied claim, the Board 
does not have jurisdiction to consider a claim which was 
previously adjudicated unless new and material evidence is 
presented. Before the Board may reopen such a claim, it must so 
find.   Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 
U.S.C.A. §§ 5108, 7104(b); see also Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether any 
new and material evidence had been submitted to reopen the 
veteran's previously and finally denied claims).


ORDER

New and material evidence has been received to reopen a claim for 
service connection for the residuals of an injury to the mid and 
lower back, and to this extent only, the claim is granted.


REMAND

In view of the Board's decision above, the Veteran's claim for 
service connection for the residuals of an injury to the mid and 
lower back must be adjudicated on a de novo basis without regard 
to the finality of the March 2004 rating decision.

In this case, the Veteran contends that during service, she 
injured her mid and lower back when she slipped and fell on her 
back.  She maintains that after the injury, she developed chronic 
pain in her back.  According to the Veteran, at present, she has 
a back disability that is related to her period of military 
service, specifically to her in-service back injury.  Given that 
the Veteran's service treatment records confirm that the Veteran 
injured her back during service and was diagnosed with a mid-back 
strain, and in light of the fact that the evidence of record 
shows that the Veteran has a current back disability, diagnosed 
as degenerative disc disease of the lumbar spine, the Board is of 
the opinion that a VA examination, as specified in greater detail 
below, should be performed in order to determine the nature and 
etiology of the diagnosed back disability.

In regard to the Veteran's claim for service connection for a 
right knee disability, the Board notes that the Veteran's service 
treatment records are negative for any complaints or findings of 
a right knee disability.  

Private medical records show that in August 2007, the Veteran had 
a MRI scan of her right knee.  The MRI was reported to show a 
small tear in the posterior horn of the medial meniscus, and 
chondromalacia of the patella, type II.      

In the November 2010 Travel Board hearing, the Veteran stated 
that during basic training, she developed right knee pain.  
However, she indicated that she did not seek treatment for any 
right knee problem during service.  The Veteran reported that at 
present, she still had pain in the right knee.  Thus, it was her 
contention that she currently had a right knee disability that 
was related to her period of active service.  In the alternative, 
the Veteran maintained that due to her back disability, she had 
developed a right knee disability.  According to the Veteran, her 
currently diagnosed right knee disability was secondary to her 
back disability.   

In light of the above, the Veteran has indicated that she is 
seeking service connection for a right knee disability on both a 
direct basis and as secondary to the back disability.  Therefore, 
the Veteran's claim for service connection for a right knee 
disability as secondary to the back disability is intertwined 
with her claim for service connection for the residuals of an 
injury to the mid and lower back, and it cannot be adjudicated 
until the question of service connection for the residuals of an 
injury to the mid and lower back is resolved.  Thus, a decision 
on the claim for service connection for a right knee disability, 
to include on a secondary basis, will be deferred pending 
adjudication of the claim for service connection for the 
residuals of an injury to the mid and lower back.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

The Board also observes that the VCAA and implementing 
regulations impose obligations on VA to provide claimants with 
notice and assistance.  As the Veteran was not provided with 
notice of the information and evidence necessary to establish her 
claim of entitlement to service connection for a right knee 
disability on a secondary basis, a remand is necessary to provide 
the Veteran with proper VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice that informs her of the 
evidence and information necessary to 
establish her claim for service connection 
for a right knee disability on a secondary 
basis.

2.  The RO/AMC should make arrangements with 
the appropriate VA medical facility for the 
Veteran to be afforded an orthopedic 
examination to determine the nature and 
etiology of any back disability, to 
specifically include degenerative disc 
disease of the lumbar spine.  The claims file 
and a copy of this remand must be made 
available and reviewed by the examiner.  The 
examiner must review all of the evidence of 
record, to specifically include the Veteran's 
service treatment records which reflect that 
in January 1993, she fell on her back and was 
diagnosed with a mid-back strain, and the 
private medical records which show that in a 
December 2007 MRI, the Veteran was diagnosed 
with mild degenerative facet changes of the 
lumbar spine.  All necessary special studies 
or tests are to be accomplished, to include 
x-rays if deemed necessary by the examiner.  

After a review of the examination findings 
and the entire evidence of record, the 
examiner should render an opinion on the 
following: 

Is it at least as likely as not (50 percent 
or greater probability) that any currently 
diagnosed back disability, to specifically 
include degenerative disc disease of the 
lumbar spine, is related to the Veteran's 
period of active service, to include the 
in-service back injury?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of the medical evidence both for 
and against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less likely 
weighs against the claim.

If no back disability is diagnosed, or no 
link to military service is found, such 
findings and conclusions should be 
affirmatively stated and a complete rationale 
for any opinion expressed should be included 
in the examination report.     

3.  After completion of the above and any 
other development deemed necessary, review 
and re-adjudicate the issue of entitlement to 
service connection for the residuals of an 
injury to the mid and lower back.  Then, 
adjudicate the Veteran's claim of entitlement 
to service connection for a right knee 
disability, to include as secondary to a back 
disability, with any additional necessary 
development, including obtaining a medical 
opinion, as applicable.  If any benefit 
sought remains denied, issue a supplemental 
statement of the case and provide the Veteran 
and her representative an appropriate period 
of time to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.  No action is 
required of the Veteran unless she is 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).






______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


